2.	The abstract of the disclosure is objected to because more detail is required as to the types of therapeutic agents used to treat the allergic inflammatory conditions.  In particular, the abstract should mention the kallikrein 5 (KLK5) inhibitor recited in independent claim 1.  Correction is required.  See MPEP § 608.01(b).
3.	The disclosure is objected to because of the following informalities: At page 8, line 4, “coumarin” is misspelled.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the API” at claim 10, line 1.  It is possible that claim 10 should instead depend upon claim 8.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 recites a method in which the pharmaceutical composition comprises a kallikrein 5 (KLK5) inhibitor.  Dependent claim 2 recites that the KLK5 inhibitor is alpha-1 antitrypsin inhibitor (A1AT).  The specification at paragraph [118] states that “α1 anti-trypsin (A1AT) is a known inhibitor of KLK5”, and cites to the Goettig et al article (Biochimie, Vol. 92, pages 1546-1567) as support.  However, the Goettig et al article explicitly states that α1--antitrypsin fails to inhibit KLK 5.  See page 1554, column 1, first full paragraph.  The Michael et al article (J. Bio. Chem., Vol. 280, pages 14628-14635) supports this statement of the Goettig et al article, teaching that α1--antitrypsin is not an inhibitor of human kallikrein 5.  See, e.g., the Abstract.  Accordingly, dependent claim 2 recites an active agent which is not embraced by the independent claim, and claim 2 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,821,094 in view of Gonzalez et al (U.S. Patent Application Publication 2014/0343255).  The ‘094 patent claims a method of treating EE or EoE in a human by administering alpha-1 proteinase inhibitor.  The ‘094 patent also claims further treating the subjects by dietary modification to eliminate one or more potential food allergens.  Gonzalez et al teach that alpha-1 proteinase inhibitor and alpha-1 antitrypsin inhibitor are synonyms.  See paragraph [0036].  Accordingly, the ‘094 patent claims administering the same active agent as is administered in instant claim 2.
7.	Claim 7 is deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/278,246 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 1-6 and 8-14 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/278,246 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose treatment of allergic .
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Konduri et al (U.S. Patent Application Publication 2019/0046444) in view of Kalsheker (U.S. Patent No. 5,412,073) and Meade et al (U.S. Patent Application Publication 2014/0228301).  Konduri et al teach treating eosinophilic esophagitis by administering an allergy medication comprising a serine lung protease inhibitor.  See claims 1 and 28.  Eosinophilic esophagitis is an inflammatory disorder.  See paragraph [0050].  Konduri et al’s preferred subjects are humans.  See paragraph [0051].  1-antitrypsin is a major inhibitor of serine proteinases present in lung secretions.  See column 1, lines 18-24.  Meade et al teach that alpha-1 antitrypsin (AAT) is useful in the treatment of inflammatory disorders, including hypereosinophilia.  See paragraph [0085].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use alpha-1 antitrypsin as the serine lung protease inhibitor taught by Konduri et al, because Kalsheker et al teach that alpha-1 antitrypsin has the function required by Konduri et al, i.e. it inhibits serine lung proteases; because Meade et al teach that alpha-1 antitrypsin is useful for treating diseases similar to the eosinophilic esophagitis treated by Konduri et al, i.e. is useful for treating inflammation including hypereosinophilia; and because the substitution of a known and functionally equivalent species for a genus is prima facie obvious.
 (The effective filing date of the disclosure of Konduri et al relied upon in the above rejection is September 14, 2016, the filing date of PCT/US2016/051759.  The disclosure of Konduri et al relied upon in the above rejection, and in particular the disclosure of the treatment of eosinophilic esophagitis and the use of serine lung protease inhibitor as an agent/allergy medication, is not disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/218,558, to which Konduri et al claim benefit under 35 U.S.C. 119(e).)
10.	Claims 1, 3-9, and 11-14 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 23, 2021